PER CURIAM.
Appellant seeks review of a final order of dissolution of marriage, and argues that the trial court erred when it failed to include in the final judgment findings of fact supporting its award of certain real property to appellee, and erred in treating a memorial scholarship fund as a marital asset and awarding it to appellee without making findings of fact explaining its rationale for such award. Appel-lee’s response to appellant’s initial brief and request for remand is treated as a confession of error, and we reverse and remand for further proceedings.
REVERSED AND REMANDED.
ERVIN, JOANOS and BARFIELD, JJ., concur.